                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

TRE VON WOODARDS,

       P1aintiff,

                                                             No. 1:20-CV-004-H-BU

PHILLP MORRIS INTERNATIONAL,

       Defendant

             ORDER ACCEPTING REPORT AND RECOMMENDATION
                OF TIIE UNITED STA  MAGISTRATE JUDGE
       Tre Von Woodards, proceeding pro se, filed this civil-rights complaint against Phillip

Morris on January 3,2020. Dkt. No. 1. United States Magistrate Judge John R. Parker

reviewed the complaint and submitted findings and conclusions to this     Cout. Dkt. No.    7.

Judge Parker recommended that the Court summarily dismiss Woodards's complaint under

28 U.S.C. 0 1915(e)(2XB) because the complaint "fails to include any details regarding the

allegations or state any request for relief ." Id. at 1. Woodards fiied purported objections to

Judge Parker's findings and conclusions, alleging that Phillip Morris "caused injury by

producing products that are addictive and harmful." Dkt. No. 8 at 1. Because Woodards's

filing does not contain any specific objections within the meaning of Federal Rule of Civil

Procedure 72@)(2), the Court need not review any part ofJudge Parker's disposition de

novo.r SeeFed. R. Civ. P. 720)(3).




I The Court notes, however, that de novo review of Woodards's complaint would compel the Court
to reach the same conclusion as Judge Parker in this case. See Medina v. Wal-Mart Stores Tetas
I.Z.C, No. EP-17-CV-00320-DCG, 2019 WL 1434566, at *3 (W.D. Tex. Mar. 29,2019).
Woodards's complaint lack an arguable basis in both law and fact.
      The Court has examined the record and reviewed the findings, conclusions, and

recommendation for plain error. Finding none, the Court accepts and adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

      Woodards's complaint and the claims within it are dismissed with prejudice.   A11


reliefnot expressly granted and any pending mofions are denied.

       So ordered on   February   ?0,   zozo.




                                                       WESLEYHENDRIX
                                                       S
                                                     TED STATES DISTRICT JUDGE
